[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               April 2, 2008
                                No. 05-16990                 THOMAS K. KAHN
                          ________________________               CLERK


                      D.C. Docket No. 90-10037-CV-KMM

FLORIDA KEY DEER (Odocoileus virginianus clavium),
NATIONAL WILDLIFE FEDERATION, et al.,


                                                             Plaintiffs–Appellees,

                                      versus

R. DAVID PAULISON, in his official capacity as
Acting Director of The Federal Emergency Management
Agency, an Agency of the United States of America, et al.,

                                                                      Defendants,

MONROE COUNTY,

                                                              Movant–Appellant.

                          ________________________

                                No. 06-11129
                          ________________________

                      D.C. Docket No. 90-10037-CV-KMM

FLORIDA KEY DEER, (Odocoileus virginianus clavium),
NATIONAL WILDLIFE FEDERATION, et al.,
                                                                       Plaintiffs–Appellees,

                                           versus

R. DAVID PAULISON, in his official capacity as
Acting Director of The Federal Emergency Management
Agency, an agency of the United States of America, etc.,
                                                                                 Defendants,

BAYVIEW DEVELOPMENT, LLC,
SLICE OF PARADISE, LLC, et al.,


                                                                      Movants–Appellants.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                      (April 2, 2008)

Before ANDERSON and BARKETT, Circuit Judges, and TRAGER,* District
Judge.

PER CURIAM:

       A number of putative intervenors 1 appeal from the district court’s denials of

their motions to intervene in this case. We find no error and have resolved the

merits of the underlying dispute. See Fla. Key Deer v. Paulison, No. 05-16374

   *
     Honorable David G. Trager, United States District Judge for the Eastern District of New
York, sitting by designation.
   1
   The putative intervenors are Monroe County and over fifty owners of property within
Monroe County.

                                               2
(11th Cir. Apr. 1, 2008). We note, however, that we affirm without prejudice to

the intervenors’ ability, should they choose to do so, to file new motions to

intervene with reference to the district court’s future consideration of the recently

proposed “reasonable and prudent alternatives” that the Federal Emergency

Management Agency adopted.

      AFFIRMED.




                                           3